Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.
Specification
The abstract of the disclosure is objected to because of minor informalities typographical error. “FPCB,” in line 2 should be FPCB.”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 includes the limitation “the plurality of pad electrodes including a plurality of widthwise arrangement groups arranged spaced apart in a width direction”. It is unclear as written which entity is claimed as “arranged spaced apart in a width direction”, the plurality of pad electrodes, or the arrangement groups themselves. As a further limitation defines “arrangement groups spaced apart in a longitudinal direction”, Examiner assumes the pad electrodes as “arranged spaced apart in a width direction” for examination purposes.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 6-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Noguchi et al. (U.S. Patent Application 20180113557 A1, hereinafter “Noguchi”).
 
Regarding Claim 1 (Original), Noguchi teaches a pad electrode part comprising a plurality of pad electrodes (par 0146 Fig 21 the second terminals 52A(1), 52A(2), .  . . , and 52A(n) are arrayed in the first direction Dx.  The first terminals 52B(1), 52B(2), .  . . , and 52B(n) are arranged adjacent to the second terminals 52A(1), 52A(2), .  . . , and 52A(n), respectively, in the second direction Dy ) transmitting a sensing signal received from a wiring part to an FPCB (par 0067 Fig 6 FPCB 71 par 0081 coupling wires 34a and 34b are coupled to the detection device 40 via the first wires 37a and the second wires 37b, respectively; par 0091 detection electrodes TDL output the detection signals Vdet), 
the plurality of pad electrodes including a plurality of widthwise arrangement groups arranged spaced apart in a width direction (Fig 21 par 0146), 
the plurality of widthwise arrangement groups spaced apart in a longitudinal direction (Fig 21 par 0146).
Noguchi appears not to expressly teach wherein 
a pad electrode of a first widthwise arrangement group and a pad electrode of a second widthwise arrangement group have a same area but different lengths and widths.
However, Noguchi teaches a similar embodiment wherein 
a pad electrode of a first widthwise arrangement group and a pad electrode of a second widthwise arrangement group have a same area but different lengths and widths (Fig 13 par 0114, a pad electrode of a first widthwise arrangement group, such as pad 51A(n-2) of group comprising pads 51A(n-2) 51A(n-1) 51A(n), and a pad electrode of an adjacent second widthwise arrangement group, such as pad 51A(1) of group comprising pads 51A(1) 51A(2) 51A(3) have a same area but different lengths and widths).
It would have been obvious to one of ordinary skill in the art to modify the all-same-shape pad electrode part of Fig 21, with vertically adjacent groups, of Noguchi to include the varying pad shape but constant pad area of Fig 13, with horizontally adjacent groups, of Noguchi because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the all-same-shape pad electrode part of Fig 21 of Noguchi and the varying pad shape but constant pad area of Fig 13 of Noguchi perform the same general and predictable function, the predictable function being optimizing the pad design for various FPC bonding and pad group area needs. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of all-same-shape pad electrode part of Fig 21 of Noguchi by replacing it with the varying pad shape but constant pad area of Fig 13 of Noguchi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 6 (Original), Noguchi teaches the pad electrode part according to claim 1, wherein 
the second widthwise arrangement group is disposed closer to a sensing cell part than the first widthwise arrangement group (Noguchi par 0146 Fig 21 the second terminals 52A(1), 52A(2), .  . . , and 52A(n) are is disposed closer to a sensing cell part, Fig 23, than the first widthwise arrangement group 52B(1), 52B(2), .  . . , and 52B(n)), and 
the pad electrode of the second widthwise arrangement group is longer in length and narrower in width than the pad electrode of the first widthwise arrangement group (Noguchi Fig 13 teaches an arrangement wherein a second widthwise arrangement group pad, such as pad 51A(1) of group comprising pads 51A(1) 51A(2) 51A(3), is longer in length and narrower in width than a first widthwise arrangement group pad, such as pad 51A(n-2) of group comprising pads 51A(n-2) 51A(n-1) 51A(n)).

Regarding Claim 7 (Original), Noguchi teaches the pad electrode part according to claim 6, wherein 
the pad electrode of the second widthwise arrangement group is disposed between wires connected to the pad electrodes of the first widthwise arrangement group (Fig 21 par 0146).

Regarding Claim 8 (Original), Noguchi teaches the pad electrode part according to claim 1, wherein 
a length of the pad electrode of the first widthwise arrangement group is different from a width of the pad electrode of the second widthwise arrangement group (par 0114 Fig 13 teaches such a case).

Regarding Claim 9 (Original), Noguchi teaches the pad electrode part according to claim 1, wherein 
a width of the pad electrode of the first widthwise arrangement group is different from a length of the pad electrode of the second widthwise arrangement group (par 0114 Fig 13 teaches such a case).

Regarding Claim 10 (Currently Amended), Noguchi teaches a touch sensor comprising the pad electrode part according to claim 1 (par 0003 touch panel).

Regarding Claim 16 (New), Noguchi teaches a touch sensor comprising the pad electrode part according to claim 6 (par 0003 touch panel).

Regarding Claim 17 (New), Noguchi teaches a touch sensor comprising the pad electrode part according to claim 7 (par 0003 touch panel).

Regarding Claim 18 (New), Noguchi teaches a touch sensor comprising the pad electrode part according to claim 8 (par 0003 touch panel).

Regarding Claim 19 (New), Noguchi teaches a touch sensor comprising the pad electrode part according to claim 9 (par 0003 touch panel).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Noguchi et al. (U.S. Patent Application 20180113557 A1, hereinafter “Noguchi”) in view of Wada (U.S. Patent Application 20130134584 A1).

Regarding Claim 2 (Original), Noguchi teaches the pad electrode part according to claim 1, wherein 
the second widthwise arrangement group is disposed closer to a sensing cell part than the first widthwise arrangement group (Fig 21 second group comprising pads 52A(1), 52A(2), .  . . , and 52A(n) is disposed closer to a sensing cell part than the first terminals 52B(1), 52B(2), .  . . , and 52B(n) ), and 
the pad electrode of the second widthwise arrangement group is shorter in length and wider in width than the pad electrode of the first widthwise arrangement group (Fig 13 par 0114, a pad electrode of a second widthwise arrangement group, such as pad 51A(n-2) of group comprising pads 51A(n-2) 51A(n-1) 51A(n), is shorter in length and wider in width than the pad electrode of a horizontally adjacent first widthwise arrangement group, such as pad 51A(1) of group comprising pads 51A(1) 51A(2) 51A(3) have a same area but different lengths and widths).
However, Noguchi appears not to expressly teach the pad electrode of the second widthwise arrangement group is shorter in length and wider in width than the pad electrode of the first widthwise arrangement group [wherein the two groups are vertically adjacent].
In a similar pad design area, Wada teaches the pad electrode of the second widthwise arrangement group is shorter in length and wider in width than the pad electrode of the first widthwise arrangement group [wherein the two groups are vertically adjacent] (par 0052 Fig 9 teaches a case wherein a pad electrode of the second widthwise arrangement group, comprising 1st from left pad in top row of pads, is shorter in length and wider in width than a pad electrode of the first widthwise arrangement group, comprising 5th from left pad in second row of pads).
Noguchi and Wada are analogous art as they each pertain to connection pad group design. It would have been obvious to a person of ordinary skill in the art to modify the connection pad group design of Noguchi with the inclusion of the relative sizes of pads of Wada. The motivation would have been in order to provide a sufficient wiring area without a great expansion of the area where the penetration electrodes are formed (Wada par 0052).

Regarding Claim 3 (Original), Noguchi as modified teaches the pad electrode part according to claim 2, wherein 
the pad electrode of the second widthwise arrangement group is disposed between wires connected to the pad electrodes of the first widthwise arrangement group (Noguchi Fig 21 par 0146).

Regarding Claim 12 (New), Noguchi as modified teaches a touch sensor comprising the pad electrode part according to claim 2 (Noguchi par 0003 touch panel).

Regarding Claim 13 (New), Noguchi as modified teaches a touch sensor comprising the pad electrode part according to claim 3 (Noguchi par 0003 touch panel).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Noguchi et al. (U.S. Patent Application 20180113557 A1, hereinafter “Noguchi”) in view of Wada (U.S. Patent Application 20130134584 A1) and further in view of Eom (U.S. Patent Application 20180061306 A1, hereinafter “Eom”).

Regarding Claim 4 (Original), Noguchi as modified teaches the pad electrode part according to claim 2. However, Noguchi as modified appears not to expressly teach wherein 
at least a part of the pad electrode of the second widthwise arrangement group overlaps with a wire connected to the pad electrode of the first widthwise arrangement group, and the pad electrode part further comprises: 
an insulation layer coupled between the wire and the pad electrode; and 
a second row contact portion penetrating the insulation layer to connect the pad electrode of the second widthwise arrangement group with a second row wire corresponding to the pad electrode of the second widthwise arrangement group.
In a similar area of endeavor, Eom teaches wherein 
at least a part of the pad electrode of the second widthwise arrangement group overlaps with a wire connected to the pad electrode of the first widthwise arrangement group (par 0167 Fig 14 Eom’s “1st row” equivalent to a second widthwise arrangement group as it is closest to the active area, Fig 8; and Eom’s “2nd row” equivalent to a first widthwise arrangement group; a part of the [e.g. leftmost] pad electrode of the second widthwise arrangement group overlaps with a wire connected to the  [e.g. second from left] pad electrode of the first widthwise arrangement group; such structure is well-known, see e.g. Lee 20200026385 Fig 9 pad at Y-TP penetrating touch buffer insulating layer par 0122), and 
the pad electrode part further comprises: 
an insulation layer coupled between the wire and the pad electrode (par 0157 an insulating layer may be interposed between the layer in which the two or more pads BP are formed and the layer in which the two or more link lines LL are formed); and 
a second row contact portion penetrating the insulation layer to connect the pad electrode of the second widthwise arrangement group with a second row wire corresponding to the pad electrode of the second widthwise arrangement group (par 0157 the pads and the link lines corresponding to each other can be connected via the contact holes at positions at which connection is required, , see e.g. Lee 20200026385 Fig 9 pad at Y-TP penetrating touch buffer insulating layer par 0122).
Noguchi Wada and Eom are analogous art as they each pertain to connection pad group design. It would have been obvious to a person of ordinary skill in the art to modify the connection pad group design of Noguchi/Wada with the inclusion of the overlap and connection structure of Eom. The motivation would have been in order to provide a further reduction of the routing area RA, thereby further decreasing the bezel size (Eom par 0170).

Regarding Claim 5 (Original), Noguchi as modified teaches the pad electrode part according to claim 4, further comprising a first row contact portion (Fig 14 par 0167 Fig 14 Eom’s “1st row” equivalent to a second widthwise arrangement group as it is closest to the active area, Fig 8; and Eom’s “2nd row” equivalent to a first widthwise arrangement group; a first widthwise arrangement group contact portion e.g. leftmost BP2) penetrating the insulation layer to connect the pad electrode of the first widthwise arrangement group with a first row wire corresponding to the pad electrode of the first widthwise arrangement group (par 0157 the pads and the link lines corresponding to each other can be connected via the contact holes at positions at which connection is required).
Noguchi Wada and Eom are analogous art as they each pertain to connection pad group design. It would have been obvious to a person of ordinary skill in the art to modify the connection pad group design of Noguchi/Wada with the inclusion of the overlap and connection structure of Eom. The motivation would have been in order to provide a further reduction of the routing area RA, thereby further decreasing the bezel size (Eom par 0170).

Regarding Claim 14 (New), Noguchi as modified teaches a touch sensor comprising the pad electrode part according to claim 4 (Noguchi par 0003 touch panel).

Regarding Claim 15 (New), Noguchi as modified teaches a touch sensor comprising the pad electrode part according to claim 5 (Noguchi par 0003 touch panel).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Noguchi et al. (U.S. Patent Application 20180113557 A1, hereinafter “Noguchi”) in view of Rebeschi (U.S. Patent Application 20140043278 A1).

Regarding Claim 11 (Original), Noguchi teaches the touch sensor according to claim 10. However, Noguchi appears not to expressly teach a mobile terminal comprising the touch sensor.
Rebeschi teaches a mobile terminal comprising a similar touch sensor (par 0015 mobile phone with touch panel Fig 1 112).
Noguchi and Rebeschi are analogous art as they each pertain to touch sensors. It would have been obvious to a person of ordinary skill in the art to modify mobile terminal of Rebeschi with the inclusion of the touch sensor with pad electrode part of Noguchi. The motivation would have been in order to provide the display apparatus that can make the peripheral area provided with the terminals narrower (Rebeschi par 0115).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624